Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments, see arguments, filed 07/28/2021, with respect to the rejection of claims 1, 4-6, and 8-10 have been fully considered and are persuasive.  The rejection of claims 1, 4-6, and 8-10 has been withdrawn. 
The following is an examiner’s statement of reasons for allowance: 
Allowable Subject Matter
Claims 1, 4-6, and 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to teach or suggest, alone or in combination:
A capacitor having a through hole structure, the capacitor comprising: a first conductive layer that is a baseboard, which has at least one through hole penetrating from an upper surface of the first conductive layer to the lower surface of the first conductive layer, wherein the first conductive layer is formed of a material having electrical conductivity; a first dielectric layer formed on the internal surface of the through hole, and further formed on the upper surface and the lower surface of the baseboard; and a second conductive layer formed on the first dielectric layer, wherein, a diameter (D) and a height (H) of the through hole are set so that a height-to- diameter ratio (H/D) of the through hole is larger than a reference H/D, and wherein the reference H/D is the H/D of the through hole in which a total area of the upper surface and the lower surface of the through hole and an area of the internal surface of the through hole are the same.
a diameter (D) and a height (H) of the through hole are set so that a height-to- diameter ratio (H/D) of the through hole is larger than a reference H/D, and wherein the reference H/D is the H/D of the through hole in which a total area of the upper surface and the lower surface of the through hole and an area of the internal surface of the through hole are the same” in combination with the other claim limitations. 
Regarding independent claim 8, the prior art fails to teach or suggest, alone or in combination:
A manufacturing method for a capacitor having a through hole structure, the manufacturing method comprising: forming at least one through hole on a baseboard that is a first conductive layer, the baseboard is formed of the material having electrical conductivity, the through hole penetrating from an upper surface of the baseboard to a lower surface of the baseboard; an internal surface of the through hole, the upper surface of the baseboard, and the lower surface of the baseboard; and forming a second conductive layer on the first dielectric layer, wherein, a diameter (D) and a height (H) of the through hole are set so that a height-to- diameter ratio (H/D) of the through hole is larger than a reference H/D, and wherein the reference H/D is the H/D of the through hole in which a total area of the upper surface and the lower surface of the through hole and an area of the internal surface of the through hole are the same.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “a diameter (D) and a height (H) of the through hole are set so that a height-to- diameter ratio (H/D) of the through hole is larger than a reference H/D, and wherein the reference H/D is the H/D of the through hole in which a total area of the upper surface and the lower surface of the through hole and an area of the internal surface of the through hole are the same” in combination with the other claim limitations. 

Cited Prior Art
SUEMASA et al (US 2020/0051749) teaches relevant art in Fig. 2-3.
Cheng et al (US 2013/0181326) teaches relevant art in Fig. 4-10B.
Naito et al (US 6606237) teaches relevant art in Fig. 5.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649.  The examiner can normally be reached on M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848